           Case 1:18-cr-00800-VM Document 14 Filed 07/11/19 Page 1 of 1


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007




                                                       July 11, 2019



BY ECF
The Honorable Victor Marrero
United States District Court Judge
500 Pearl Street
New York, New York 10007

       Re:     United States v. Donneille Penaflor, 18 Cr. 800 (VM)

Dear Judge Marrero:

        The Government writes, with the consent of defense counsel, to request that the Court
adjourn the trial date in the above-captioned matter for at least sixty days. Defense counsel has
been engaged in a multi-week trial in state court that has delayed plea negotiations, but the
parties anticipate a resolution within the next few weeks. The adjournment will allow the parties
time to finalize a plea, or, alternatively, if no plea is reached, give defense counsel adequate time
to prepare for trial.

        Should the Court grant this request, the parties also request that the time until the control
date be excluded in the interests of justice, under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A).

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                   By: ____________________________
                                                       Sheb Swett
                                                       Assistant United States Attorney
                                                       (212) 637-6522
cc:    Scott Tulman, Esq. (by ECF)
